UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4857


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHIRLEY T. WATSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00797-PMD-1)


Submitted:   March 23, 2011                 Decided:   April 8, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Dean Hodge Secor, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shirley     T.    Watson          pleaded     guilty   to   one   count    of

unlawful use of a social security number, in violation of 42

U.S.C. § 408(a)(8) (2006), and one count of identity theft, in

violation   of     18   U.S.C.      §   1028(a)(7),         (b)(1)(D)   (2006).       She

received a twenty-seven month sentence and was ordered to pay

$86,930.38 in restitution.               On appeal, Watson’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating his opinion that there are no meritorious issues for

appeal    but    questioning        whether        the    district    court   erred    in

accepting       Watson’s     plea       and    whether      Watson’s    sentence      was

reasonable.       Watson, although informed of her right to do so,

has not filed a pro se supplemental brief.                         The Government has

declined to file a responsive brief.                     We affirm.

            Because Watson did not move in the district court to

withdraw her guilty plea, the Rule 11 hearing is reviewed for

plain error.        United States v. Martinez, 277 F.3d 517, 525-26

(4th Cir. 2002).           To establish plain error, she “must show:

(1) an error was made; (2) the error is plain; and (3) the error

affects substantial rights.”                  United States v. Massenburg, 564

F.3d 337, 342-43 (4th Cir. 2009) (reviewing unpreserved Rule 11

error).     “The decision to correct the error lies within [this

court’s] discretion, and [the court] exercise[s] that discretion

only if the error seriously affects the fairness, integrity or

                                               2
public     reputation        of     judicial      proceedings.”            Id.   at    343

(internal quotation marks omitted).                  After thoroughly reviewing

the     record,     we    conclude      that      Watson’s     plea       was    knowing,

voluntary, and supported by an adequate factual basis.

             We     review        Watson’s     sentence      under    a     deferential

abuse-of-discretion standard.                Gall v. United States, 552 U.S.

38, 51 (2007).        The first step in this review requires the court

to    “ensure     that   the      district   court     committed      no    significant

procedural error, such as improperly calculating the Guidelines

range.”     United States v. Osborne, 514 F.3d 377, 387 (4th Cir.

2008)     (internal      quotation      marks,      citations,       and    alterations

omitted).         We then consider the substantive reasonableness of

the     sentence,     “tak[ing]       into       account   the   totality        of   the

circumstances.”          Gall, 552 U.S. at 51.             This court presumes on

appeal that a sentence within a properly calculated Guidelines

range is reasonable.              United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).          Our review of the record leads us to conclude

that Watson’s sentence is reasonable.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Watson’s convictions and sentence.                                This

court requires that counsel inform Watson, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Watson requests that a petition be filed,

                                             3
but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Watson.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4